         Case 3:20-cv-00119-BD Document 18 Filed 02/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

WENDELL GOLATT                                                            PLAINTIFF

V.                        CASE NO. 3:20-CV-119-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                          DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing the

decision of the Commissioner, and remanding this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

      DATED this 26th day of February, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
